Exhibit 10.49

McDERMOTT INTERNATIONAL, INC.

Summary of

Executive Officer

2011 Base Salary and

Target EICP Compensation

 

Executive Officer

   Base
Salary      Target EICP Award
(as a % of 2011 base salary earned)  

Stephen M. Johnson
President and Chief Executive Officer

   $ 950,000         100 % 

Perry L. Elders
Senior Vice President & Chief Financial Officer

   $ 485,000         70 % 

Gary L. Carlson
Senior Vice President, Human Resources

   $ 336,000         60 % 

Liane K. Hinrichs
Senior Vice President, General Counsel &
Corporate Secretary

   $ 440,000         60 % 

John T. Nesser, III
Executive Vice President & Chief Operating Officer

   $ 512,508         70 % 